DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
    obviousness or nonobviousness.

Claims 1, 2, 3, 5, 8-10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Huxel US 2003/0082289 in view of Dawes GB 2070408.
Regarding claim 1, Huxel discloses a method of forming a pastry using a lipid foam (aerated flaked fat) (abstract). Huxel teaches that the lipid foam reduces the amount of fat incorporated into the pastry (abstract, [0021]). 
Claim 1 differs from Huxel in the recitation that the pastry is specifically a laminated pastry and lipid foam is laminated between layers of dough. 
Dawes teaches the use of flaked fat in laminated pastries and that the fat is laminated between layers of dough (abstract, Pg. 1, left col. lines 34-53). It would have been obvious to one of ordinary skill in the art to modify the pastry of Huxel to be a laminated pastry where the lipid foam is laminated between layers of dough as taught by Dawes, in order to reduce the amount of fat incorporated into the laminated pastry.  
Regarding claim 2, Huxel in view of Dawes discloses that the lipid foam is formed by a method comprising the steps of providing a composition having a lipid content greater than 20wt% (soybean oil), controlling the temperature of the composition such that the composition comprises glyceride crystals ([0003]) and has a solid lipid content after the temperature control between 0.1 and 80% and aerating the composition comprising glyceride crystals (during the time which the oil blend resides in heat exchanger 9 the oil is cooled to a temperature which will allow provide the oil blend with a viscosity which will allow the gas which is later to be sparged into the oil blend to be retained within the oil blend...in the case as soybean oil being used as the example...the soy bean oil is cooled to a temperature between 84 °F and 90 °F ([0035], [0036], table 3).
Regarding claim 3, Huxel in view of Dawes discloses that the composition having a lipid content greater than 20wt% (soy bean oil) is initially at a temperature at which it contains less than 0.1% solid lipid (selected oil such as soybean oil is held in storage tanks…the oil contained in the tanks in maintained at a temperature above the melting point of the oil) ([0029]).
Regarding claim 5, Huxel in view of Dawes makes obvious the steps of a) forming the lipid foam into small portions b) mixing the lipid foam portions with flour to 
Regarding claim 8, Huxel in view of Dawes discloses that the lipid foam has a continuous lipid phase and a porosity of between 1 and 80 % (gas present in a concentration between 15 vol% and 60 vol %) (Table 2, claim 1). 
Claim 8 differs from Huxel in specifically reciting that at a temperature at which the lipid phase has a solid lipid content between 0.1 and 80%, the foam comprises gas bubbles having at least 50 % of their surface occupied by crystals, the crystals comprising a glyceride selected from the group consisting of monoglycerides, diglycerides, triglycerides, esters of monoglycerides, esters of diglycerides and combinations of these. However “when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent (MPEP 2112.01).
Regarding claim 9, claim 9 differs from Huxel in view of Dawes in the recitation that the crystals comprising a glyceride occupying the surface of the gas bubbles form layers having an average thickness below 5 pm. However “when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent (MPEP 2112.01).
Regarding claim 10, Huxel in view of Dawes discloses that the lipid phase comprises one or more fats (soybean oil). Claim 10 differs from Huxel in view of Dawes in specifically reciting that the crystals comprising glycerides occupying the surface of the gas bubbles comprise glycerides from all the one or more fats. However “when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent (MPEP 2112.01).
Regarding claim 13, claim 13 differs from Huxel in view of Dawes in the recitation that solid particles having a particle size of less than 500 pm are dispersed in the lipid foam, however Huxel in view of Dawes discloses mixing flavoring agents into the lipid foam ([0029]) and it would have been obvious to adjust the particle size based on the texture desired.
Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Huxel US 2003/0082289 in view of Dawes GB 2070408 in view of Ferrari-Philippe US 2001/0022984. 
Regarding claim 4, claim 4 differs from Huxel in view of Dawes in the recitation that the method comprising the steps of a) forming dough into a sheet b) applying a layer comprising the lipid foam to the dough sheet to form a combined sheet and e) folding and compressing the combined sheet at least twice to form a laminated pastry.
Ferrari-Philippe discloses that the preparation of a puff pastry typically includes the step of the steps of a) forming dough into a sheet; b) applying a layer comprising the fat to the dough sheet to form a combined sheet and e) folding and compressing the combined sheet at least twice to form a laminated pastry ([0003]). It would have been obvious to one of ordinary skill in the art to modify Huxel in view of Dawes such that the method comprising the steps of a) forming dough into a sheet b) applying a layer comprising the lipid foam to the dough sheet to form a combined sheet and e) folding and compressing the combined sheet at least twice to form a laminated pastry as taught by Ferrari-Philippe since it has been held that the use of known techniques to improve similar products or processes in the same way supports a conclusion of obviousness.
Regarding claim 6, claim 6 differs from Huxel in view of Dawes in the recitation that the laminated pastry is stored at a temperature of -40 °C to 10 °C. 
Ferrari-Philippe discloses storing puff pastry at a temperature of -40 °C to 10 °C ([0019]). It would have been obvious to one of ordinary skill in the art to modify Huxel in view of Dawes such that the laminated pastry is stored at a temperature of -40 °C to 10 °C as taught by Ferrari-Philippe since it has been held that the use of known techniques to improve similar products or processes in the same way supports a conclusion of obviousness.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Huxel US 2003/0082289 in view of Dawes GB 2070408 in view of Mensah et al. US 2011/0123681.
Regarding claim 7, claim 7 differs from Huxel in view of Dawes in the recitation that a filling is enclosed by the laminated pastry. Mensah discloses providing a filling . 
Claims 11, 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Huxel US 2003/0082289 in view of Dawes GB 2070408 in view of Orthoefer et al. US 2014/0030411. 
Regarding claims 11 and 12, claim 11 differs from Huxel in view of Dawes in the recitation that the lipid phase comprises one or more higher melting-point lipid ingredients and one or more lower melting-point lipid ingredients and wherein the melting-point of the lowest melting higher melting-point lipid ingredient is at least 10 °C above that of the melting point of the highest melting lower melting-point lipid ingredient and wherein the lower melting-point ingredients are present at a level of greater than 50 wt.% of the total lipid in the lipid phase. Claim 12 differs from Huxel in view of Dawes in the recitation that the one or more higher melting-point lipid ingredients are selected from the group consisting of monoglycerides, diglycerides, esters of monoglycerides, esters of diglycerides, cocoa butter, shea butter, illipe butter, sal nut oil, mango kernel fat, palm kernel oil, palm oil, coconut oil, milk fat, high stearic sunflower oil and hydrogenation products, inter-esterification products, fractions and combinations of these; and the one or more lower melting-point lipid ingredients are selected from the 
Orthoefer discloses a lipid foam for a laminated pastry ([0031], [0027]) where the lipid phase comprises one or more higher melting-point lipid ingredients (hard fat, emulsifier) and one or more lower melting-point lipid ingredients (oil) ([0016], [0017]) and wherein the melting-point of the lowest melting higher melting-point lipid ingredient is at least 10 °C above that of the melting point of the highest melting lower melting-point lipid ingredient (comparing melting point temperatures of [0016] vs [0017] for example melting point of palm oil is at least 10 °C above olive oil). Orthoefer discloses that the lower melting-point ingredients (oil) are present at a level of greater than 50 wt. % ([0030]) of the total lipid in the lipid phase. 
Orthoefer discloses that the one or more higher melting-point lipid ingredients are selected from the group consisting of monoglycerides, diglycerides ([0024]) esters of monoglycerides, esters of diglycerides ([0024]), palm kernel oil, palm oil ([0016], [0022]).
Orthoefer discloses that the one or more lower melting-point lipid ingredients are selected from the group comprising sunflower oil, safflower oil, olive oil and combinations and fractions of these ([0023], [0017]).
It would have been obvious to one of ordinary skill in the art to modify the lipid phase of Huxel in view of Dawes such that the lipid phase comprises one or more higher melting-point lipid ingredients (hard fat, emulsifier) and one or more lower melting-point lipid ingredients (oil) and wherein the melting-point of the lowest melting higher melting-point lipid ingredient is at least 10 °C above that of the melting point of  olive oil as taught by Orthoefer since it has been held that the use of known techniques to improve similar product or processes in the same way supports a conclusion of obviousness. 
Regarding claim 14, claim 14 differs from Huxel in view of Dawes in the recitation that the lipid foam specifically has a saturated fatty acid content of less than 45 wt%. Orthoefer discloses adjusting the composition of a shortening in order to substantially reduce the amount of saturated fat ([0015]), and discloses that the composition may include about 10% to about 30% saturated fat ([0026], [0022], [0023]) thus it would have been obvious to one of ordinary skill in the art to adjust the composition to reduce the saturated fatty acid content to less than 45wt%.
Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY AXTELL whose telephone number is (571)270-0316.  The examiner can normally be reached on M-F 9:00- 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIK KASHNIKOW can be reached on 571-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.A/
Ashley AxtellExaminer, Art Unit 1792                                                                                                                                                                                                        
/ERIK KASHNIKOW/Supervisory Patent Examiner, Art Unit 1792